The opinion of the court was. delivered by
Parker, J.
The defendant is the guardian, under section 24 of the “Insane” act of 1916 (Famph. L., pp. 182, 196), of the estate of one George Pifon, who, at the time of defendant’s appointment, June 14th, 1918, had been committed to the state hospital .as insane. This suit is to recover the amount of plaintiffs’ bill for conducting the funeral of Pifon’s wife. She died October 21st, 1918, we presume while he was confined at the state hospital. He himself gave the order for the funeral and plaintiffs carried it out. Defendant had nothing to do with it. The District Court held, however, that he was liable in his capacity as guardian, over objection duly made.
*300This was clearly erroneous. The common law rule has always been that a lunatic is liable to be sued for his lawful debts in his own name as if he were a sane person, the court protecting his interests by guardian aid litem. Coombs v. Janvier, 31 N. J. L. 240 (at p. 243); Van Horn v. Hann, 39 Id. 207, 212. Debts incurred by the lunatic for necessaries are within this rule. Id. That the decent burial of a lunatic’s wife is to be classed with' necessaries is not denied, and must perforce be conceded by plaintiffs, for if the lunatic himself could not lawfully order the funeral, and the defendant actually did not, they can recover from neither.
The same rule of law is recognized and applied in the later ease of Wilkinson, Gaddis & Co. v. Markert, 65 N. J. L. 518.
The ease of Coombs v. Janvier related to an habitual drunkard, whose- legal status this court said was assimilated to that of a lunatic. Van Horn v. Hann related to a party adjudged a lunatic under a general inquisition of lunacy, pursuant to the earlier act. Comp. Stat., p. 2782 et seq. If, in such a case, the guardian was not liable on the lunatic’s 'contracts, a fortiori, is a guardian exempt when appointed under section 24 of the act of 1916; for that statute rigidly limits his jurisdiction and duties. It is confined to cases where the “patient” has real or personal property, where no arrangements have been made for his maintenance- (at the asylum) and no application for a general g-uardian has been made to the proper orphans court. The guardian appointed under the act in question is to serve “during such commitment,” and his “duty” is declared to be “to conserve such estate for the purpose of maintaining such patient in the institution in which he- may be legally confined.” So, it was beyond his power as guardian even to- contract for the funeral, had he undertaken to do so. His function was the simple one of conserving the estate and applying it to maintenance of the patient in the hospital. He could neither contract other obligations to bind that estate nor pay outside obligations created by the lunatic himself.
*301It follows that the judgment below must ho reversed; and as the ease Is before us on stipulated facts determinative of the present issue, judgment for the appellant, defendant, and against the respondents ínay be entered in this court. Comp, Slat., p. 2015, § 213a; National Bank v. Earrall, 70 N. J. L. 757; Schuster v. Arena, 83 Id. 79; Kendel v. Gulerl, 84 Id. 533.